 

FILED

December 6, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA

 

DEPUTY CLERK

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19MJ00209-AC-7
Plaintiff, )
V. ) ORDER FOR RELEASE OF
) - PERSON IN CUSTODY
NEREYDA ALVAREZ, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release _NEREYDA ALVAREZ_, Case No. _
2:19MJ00209-AC-7_ , Charge _21USC § 841(a)(1)_ , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
Bail Posted in the Sum of $.

x Unsecured Appearance Bond $50,000.00

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
__ Corporate Surety Bail Bond
VY_ (Other) Pretrial conditions as stated on the record.
This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA_on_December 6,2019 at_ 3:20pm
The defendant shall be released on December 9, 2019 at 9:00 a.m. to Pretrial Services Officer:

By /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 

Copy 2 - Court
